Citation Nr: 0827736	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-09 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and an observer




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had honorable service in the US Air Force from 
September 1967 to October 1989.  He passed away on August 8, 
2006.  The appellant is the veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision that denied 
entitlement to service connection for the cause of the 
veteran's death.  The matter was adjudicated by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas.  

In March 2008, a video conference hearing, with the veteran 
presenting testimony from Muskogee, Oklahoma, was held before 
the undersigned, who is the Veterans Law Judge designated by 
the Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West 2002).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The veteran died in August 2006; the official and 
registered Certificate of Death listed the cause of the 
veteran's death to be lymphoma.  

3.  At the time of death, the veteran was service-connected 
for bilateral Achilles tenosynovoitis, a right knee 
disability, sarcoidosis, kidney stones, and tinea cruris.  
His combined disability rating was 30 percent.  

4.  Competent medical evidence establishing a nexus between 
the cause of the veteran's death and service has not been 
presented.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310, 3500 et seq., 5103 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312, 
3.807 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim. Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of an August 2006 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate her claim and of her, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.

The Board further observes that the appellant was notified of 
the information necessary to substantiate her claim by means 
of the discussion in the original rating decision and the 
statement of the case (SOC).  In each instance, the VA has 
discussed what the appellant needed to present in the form of 
evidence that would allow for her to succeed with her appeal.

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.

The Board, and the VA, has fulfilled its duty to assist.  In 
this instance, the VA obtained the veteran's available 
medical treatment records, including requesting any treatment 
records from the various facilities the veteran has been 
treated, and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.  Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellate availed herself to this opportunity 
and, in March 2008, she did provide testimony before the 
undersigned Veterans Law Judge.  During that hearing, the 
appellant asserted that the veteran's Mantel Cell carcinoma 
was caused by or related to his sarcoidosis and that as a 
result of these conditions, he eventually passed away.  A 
transcript of that hearing was prepared and has been included 
in the claims folder for review.  The appellant was given 
notice that the VA would help her obtain evidence but that it 
was up to the appellant to inform the VA of that evidence.  
During the course of this appeal, the appellant and her 
accredited representative have proffered documents and 
statements in support of the appellant's claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express her opinions with respect to the issue now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the appellant is not 
prejudiced by the Board's consideration of her claim as VA 
has already met all notice and duty to assist obligations to 
the appellant under the VCAA.  In essence, the appellant in 
this case has been notified as to the laws and regulations 
governing cause of death claims.  She has been advised of the 
evidence considered in connection with her appeal and what 
information VA and the appellant would provide.  She has been 
told what the VA would do to assist her with her claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the appellant's claim.  
Thus, the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, at 393 (1994).

The veteran served in the US Air Force for over twenty-plus 
years until his retirement in 1989.  Of note, although the 
veteran did serve in the Vietnam War Era, he did not have 
service in the Republic of Vietnam or in any area where he 
might have been exposed to chemical dioxins.  Thus, the 
presumptions found at 38 C.F.R. §§ 3.307 and 3.309 (2007) are 
not for application.  Following his release from service, the 
veteran did apply for VA compensation and pension benefits.  
At the time of his death, he was service-connected for 
bilateral Achilles tenosynovitis, a right knee disability, 
sarcoidosis, kidney stones, and tinea cruris.  His combined 
disability rating was 30 percent.

In October 2005, he was diagnosed with stage IV Mantel Cell 
lymphoma which is a type of non-Hodgkin's disease.  After 
discovering that he was had this lymphoma, the veteran 
underwent a battery of chemotherapy.  Following his 
treatment, the veteran applied for VA compensation benefits 
claiming that his sarcoidosis led to the development of the 
lymphoma.  The veteran subsequently underwent a VA 
examination in order to obtain a response to his assertions.

As noted, the veteran underwent an examination in June 2006.  
The examiner reviewed the veteran's medical records and the 
claims folder.  Upon completion of the examination, the 
doctor wrote the following:

	. . . As to the opinion that the 
veteran's mantle cell lymphoma is a 
secondary condition to his sarcoidosis, I 
have reviewed all of the medical 
literature available to me in Harrison's 
Online and UpToDate Online and there is 
no evidence to suggest that sarcoidosis 
is a cause of mantel cell lymphoma or 
mantel cell lymphoma is a complication of 
sarcoidosis.  

Service connection was then denied with respect to the 
veteran's claim for entitlement to service connection for 
lymphoma to include as being secondary to his service-
connected sarcoidosis.

The veteran unfortunately passed away on August 8, 2006.  
Following his demise, the veteran's widow, the appellant, 
submitted a claim for benefits.  To support her claim for 
benefits, the appellant has submitted various medical 
records, excerpts from medical treatises from the internet, 
and written statements.  Additionally, she has proffered two 
(2) Certificates of Death.  The first Certificate of Death 
has a certified date of August 8, 2006.  The document was 
signed by C. Patrick Sullivan.  Under Section 34, CAUSE OF 
DEATH, the immediate causes of death is listed as lymphoma 
(mantel cell) and sarcoidosis.  The record further notes that 
the veteran suffered from lymphoma for eight months and 
sarcoidosis for twenty-two years.  Neither the funeral home 
director nor the registrar signed the document.  

The second Certificate of Death has a certified date of 
August 11, 2006.  The document was signed by C. Patrick 
Sullivan.  Under Section 34, CAUSE OF DEATH, the immediate 
cause of death is listed as lymphoma.  The record notes that 
the veteran suffered from lymphoma for one year.  Besides 
these differences, the font type face is different in 
sections 3, 22, 26, 27, 29, and 30.  The appellant has not 
provided any additional documents that would explain the 
differences and inconsistencies between the two documents.  

To support her claim, the veteran's medical treatment records 
have been obtained and included in the claims folder.  These 
records do show the various treatments the veteran received 
over the years.  However, they do not show that the veteran 
died because of his sarcoidoisis.  They do not suggest or 
insinuate that the veteran's lymphoma was caused by or a 
complication of his sarcoidosis.  Additionally, none of the 
records contains a medical opinion etiologically linking the 
veteran's death with his military service.  

Despite the lack of medical evidence to support her 
assertions, the veteran's widow has continued to assert that 
the veteran's lymphoma was due to or the result of his 
sarcoidosis, and "but for" that condition, the veteran 
would not have died.  She has continued to ask that the 
veteran's cause of death be service-connected.  

The appellant has provided testimony before an RO Hearing 
Officer.  A transcript of that hearing is of record; the date 
of the hearing was March 12, 2008.  During her hearing, the 
appellant repeated her previous assertions with respect to 
the veteran's cause of death.  

Despite the assertions made by the appellant (and her 
representative), she has not provided any medical records 
that would support her conjectures.  Although she has 
asserted that her husband's lymphoma was the result of his 
service-connected disability, she has not proffered letters 
or statements from the doctors that would corroborate her 
hypotheses.  While both she and her representative have 
opined that the veteran's death was ultimately due to his 
sarcoidosis, she has not submitted letters or statements or 
medical treatises from physicians that would substantiate her 
thesis.  

The surviving spouse of a veteran who has died of a service-
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. § 
1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The 
death of the veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2007).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2007).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (2007).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).  Issues involved in a claim for Dependency and 
Indemnity Compensation [DIC] are decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2007).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2007).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2007); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. §§ 501(a), 1116(a)(3) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.307(a)(6)(iii) (2007).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, type II diabetes mellitus, and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e) (2007).

As a part of the analyzing whether service connection may be 
granted based on 38 C.F.R. §§ 3.307 and 3.309 (2007), it must 
be shown that the veteran actually served in Vietnam.  The 
veteran's service records indicate that he did not service in 
Vietnam, and thus, as noted above, 38 C.F.R. §§ 3.307 and 
3.309 (2007) are not for application.  

The veteran's service medical records are negative for any 
findings or treatment for Mantel Cell lymphoma or non-
Hodgkin's disease.  The veteran's private medical records 
fail to show treatment for this condition until 2006.  
Moreover, the medical records are negative for any medical 
opinions that would link the veteran's death with his 
military service or with his service-connected sarcoidosis.  
And those same medical records have not supported the 
appellant's assertions that the veteran's sarcoidosis caused 
his lymphoma.  The Board notes that the appellant has not 
submitted any medical opinions from private doctors that 
would corroborate her assertions. 

In support of her appeal, the appellant has written that the 
veteran's death was somehow related to her husband's service.  
This evidence is considered lay evidence, and it is certainly 
deemed credible.  38 C.F.R. § 3.159(a)(2) (2007).  She, 
however, has not shown, nor claimed, that she is qualified, 
through education, training or experience, to offer medical 
diagnoses, statements, or opinions.  Therefore, her opinion, 
while offered in good faith, cannot be considered competent 
medical evidence and, as such, it is insufficient for 
purposes of establishing nexus, or causation.  38 C.F.R. § 
3.159(a)(1) (2007); also, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is further noted that the appellant has submitted two 
Certificates of Death.  One is dated August 8, 2006, and is 
not certified, and the other is dated August 11, 2006, and it 
is certified by the State of Oklahoma as being accurate and 
correct.  The veteran's widow has not provided an offer of 
proof as to why there are inconsistencies with the two 
documents or why the uncertified document is an adequate and 
correct reflection of what diseases lead to the veteran's 
demise.  Because the appellant has not explained the 
difference and she has not submitted evidence indicating why 
the Board should accept one Certificate of Death over the 
other, the Board will rely on the later document - the 
Certificate of Death that has been certified by the state.  

While the record indicates that the veteran was being treated 
for various disabilities and conditions since his release 
from active duty, there is no evidence that any of his Mantel 
Cell lymphoma was related to his military service or to his 
service-connected sarcoidosis, or that his sarcoidosis cause 
or resulted in the veteran's death.  In other words, the 
records are negative for any findings or medical suppositions 
that would corroborate any of assertions made by the 
appellant.  Thus, despite the appellant's contentions, 
medical evidence showing that the veteran's death was caused 
by or related to his service or his sarcoidosis or due to a 
disability that should have been service-connected has not 
been presented.  Therefore, it is the conclusion of the Board 
that the preponderance of the evidence is against the 
appellant's claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that the veteran's service did not cause or contribute to the 
veteran's death.  Hence, service connection for the cause of 
the veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


